Appeal from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered July 28, 2008 in a personal injury action. The order, inter alia, granted the motions of third-party defendants for summary judgment dismissing the amended third-party complaint and all cross claims against them.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the motion of third-party defendant Ingalls Site Development, Inc., formerly known as David Ogiony Development Co., Inc., and reinstating the amended third-party complaint and cross claim against it, and by denying in part the motion of third-party defendant Pet-tit & Pettit, Inc. and reinstating the third and fourth causes of action and cross claim against it, and as modified the order is affirmed without costs.
Same memorandum as in Hunt v Ciminelli-Cowper Co., Inc. (66 AD3d 1506 [2009]). Present—Scudder, P.J., Hurlbutt, Peradotto, Green and Gorski, JJ.